Hilton, J.
The only question which, in my opinion, is presented for determination in the present proceeding under the non-imprisonment act, is, whether the defendant removed the horses and cart to Hew Jersey with intent to defraud his creditors.
The evidence shows that when the deputy-sheriff made the levy under the execution issued upon the judgment which forms the basis of the present proceeding, he informed the defendant that one horse and the cart were exempt from seizure by him.
This justified the defendant in supposing that he might do with the cart as he pleased; he was a foreigner, ignorant of our *141language, and naturally would look to the officers of the law as the proper persons to expound it, and under the circumstances shown, I think it would be unreasonable to hold him guilty of any fraudulent intent in respect to the cart.
As to the horses—the sheriff’s deputy was half right in saying that the, law exempted from levy one horse ; he would have been wholly so, had he stated that the exemption extended to a team owned by a person having a family for whom he provides, not exceeding in value $150. It does not appear that the two horses here referred to exceeded in value this sum; and if they did not, then it is quite clear that the defendant might make any disposition of them he thought proper, without subjecting himself to the suspicion of intending by it to defraud his creditors. (3 Rev. Stat., 5th ed., 646, § 23 ; Ib, 132, § 32.)
But, apart from these reasons, I think the testimony fails to show a deliberate intent to defraud on the part of the defendant. His conduct, when the officer called to levy with the execution, indicated no special unwillingness to yield up to the law the property liable to be applied in the payment of the judgment, and I do not think his subsequent acts in respect to the property which the officer left, were such as would justify me in declaring him a fraudulent debtor.
Complaint dismissed.